—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered May 22, 1991, convicting him of murder on the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly denied, without a hearing, the defendant’s pro se motion to withdraw his guilty plea (see, CPL 220.60 [3]; People v Frederick, 45 NY2d 520; People v Tinsley, 35 NY2d 926). The defendant’s allegations of coercion and inadequate representation, made at sentencing, were belied by the record of the plea proceedings, in which he expressly stated, under oath, that he was pleading guilty of his own free will, and that he had no complaints about the representation being provided to him (see, People v Lisbon, 187 AD2d 457; People v Williams, 178 AD2d 570; People v Brownlee, 158 AD2d 610). Miller, J. P., Ritter, Copertino and Pizzuto, JJ., concur.